Citation Nr: 1737238	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial cumulative rating for the service-connected acquired psychiatric disorder of major depressive disorder (MDD), rated as 50 percent disabling prior to October 30, 2006, and 70 percent thereafter.   

2.  Whether the baseline disability evaluation of 50 percent assigned to the service-connected MDD was proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  

By way of background, the RO had denied a claim to service connection for major depressive disorder (MDD) in a January 2006 rating decision.  In a May 2007 rating decision, the RO denied a claim to reopen service connection for posttraumatic stress disorder (PTSD).  38 C.F.R. § 3.156.  The Veteran appealed both decisions to the Board.  The Board remanded the matter in September 2009.  Then, in a February 2011 decision, the Board granted the Veteran's claim to service connection for an acquired psychiatric disorder, specifically MDD, finding that the evidence indicated that a major depressive disorder was aggravated by pain associated with service-connected disorders of the lumbar spine, knees, and right shoulder.  38 C.F.R. § 3.310.  In that same decision, as the Board determined that the evidentiary record was negative for actual combat exposure or a verified non-combat stressor, it was found that service connection for PTSD could not be granted. 38 C F R § 3 304.  As such, that issue is no longer before the Board.

In the March 2011 rating decision, the RO implemented the Board's February 2011 grant of service connection for major depressive disorder based on aggravation under 38 C.F.R. § 3.310.  The RO found the disorder to be 50 percent disabling, and further determined that factor of 50 percent disabling to also represent the baseline manifestations of the MDD (i.e., depression prior to aggravation, hereinafter "baseline").  As the RO found the disorder 50 percent disabling in March 2011, a 0 percent rating was assigned after accounting for the aggravation factor (i.e., deducting the baseline rating from the cumulative rating).  The RO assigned an effective date of November 4, 2005 - on that date, each of the three orthopedic disorders forming the basis of the service connection finding based on aggravation had been service connected.  38 C.F.R. § 3.310.  The Veteran filed a notice of disagreement (NOD) against the decision in April 2011.  During the appeal period, in a June 2012 rating decision, the RO found the cumulative rating for the Veteran's depression to be 70 percent disabling since October 30, 2006.  As such, following the deductions due to aggravation (50 percent baseline) from that cumulative rating of 70 percent, a 20 percent rating was assigned effective October 30, 2006. AB v. Brown, 6 Vet. App. 35 (1993).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, there is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

In September 2013, the Veteran testified at the RO before a videoconference Board hearing.  A copy of the hearing transcript has been associated with the record.

The issue of the accuracy of the baseline evaluation for MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 30, 2006, the Veteran's MDD has been productive of near-continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; all of which results in an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2. After October 30, 2006, the Veteran's MDD has been productive of near-continuous and severe depression with isolationist and emotionally distant behavior, irritability, unprovoked outbursts of anger, depression, anxiety, difficulty concentrating, nightmares, intrusive thoughts, mild immediate memory impairment, difficulty adapting to stressful circumstances (such as work or a work-like setting), flattened affect, chronic sleep impairment, and an inability to establish and maintain effective relationships; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

3. The Veteran's service-connected disabilities include degenerative disc disease (DDD), lumbosacral spine, rated at 40 percent disabling; MDD, rated at 20% disabling; degenerative joint disease (DJD), right shoulder, rated at 20 percent disabling; instability of the right knee, patellofemoral syndrome with DJD, rated at 20 percent disabling; paralysis of the sciatic nerve, left lower extremity associated with DDD, lumbosacral spine, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; instability of the left knee, patellofemoral syndrome with DJD, rated at 10 percent disabling; limitation of flexion, left knee patellofemoral syndrome with DJD, rated at 10 percent disabling; limitation of extension, right knee patellofemoral syndrome with DJD, rated at 10 percent disabling; paralysis of the sciatic nerve, right lower extremity associated with DDD, lumbosacral spine, rated at 10 percent disabling, bilateral hearing loss, noncompensably disabling, and limitation of extension, left knee patellofemoral syndrome with DJD, noncompensably disabling, resulting in a combined evaluation for compensation of 90 percent.

4.  The Veteran completed four years of high school and one year of community college, and was last gainfully employed as an electrician and carpenter in 2002.

5.  For the period forward from May 12, 2016, the Veteran's service-connected disabilities have, as likely as not, precluded him from maintaining substantially gainful employment consistent with his education and work history.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 50 percent prior to October 30, 2006 for service-connected MDD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for an increased rating in excess of 70 percent after October 30, 2006 for service-connected MDD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.310, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

3. Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU on a schedular basis have been more nearly approximated for the period from May 12, 2016 forward.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for MDD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file. Records from the Social Security Administration were requested and are now part of the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2010, February 2011, December 2011, March 2015, June 2016, and April 2017 pertinent to his MDD or orthopedic disabilities. The examinations themselves were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examination of the Veteran.

However, the opinion associated with the March 2015 examination was inadequate, and the issue relating to the accuracy of the baseline evaluation for the service-connected MDD must therefore be remanded.  The examinations and opinions necessary to evaluate the TDIU were, however, satisfactory.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for a TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.  The inadequate March 2015 opinion will discussed in the Remand section to follow.

II. Increased Schedular Rating - MDD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, as is the case with the Veteran's claims of entitlement to higher evaluations for the psychiatric disorder, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  This appeal was pending long before August 4, 2014.  Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran seeks a higher rating for his service-connected MDD, currently rated as a pre-aggravation 50 percent disabling prior to October 30, 2006, and pre-aggravation 70 percent disabling from October 30, 2006 forward.  Here, the Veteran's MDD is service connected on a secondary basis that is proximately due to or the result of a service-connected condition, namely, the Veteran's lumbar spine, bilateral knees, and right shoulder disabilities.  See 38 C.F.R. § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In a March 2011 rating decision, the RO found the baseline manifestations of the depression (i.e., depression prior to aggravation) to be 50 percent disabling.  As the RO found the disorder 50 percent disabling in March 2011, a 0 percent rating was assigned for compensation purposes.  The RO assigned an effective date of November 4, 2005; on that date, each of the three orthopedic disorders forming the basis of the service connection finding based on aggravation had been service connected.  During the appeal period, in a June 2012 rating decision, the RO found the Veteran's depression to be 70 percent disabling since October 30, 2006.  As such, following the baseline deduction, a 20 percent rating was assigned effective October 30, 2006.


MDD Prior to October 30, 2006

The Veteran is service connected for MDD from November 4, 2005, the date of his claim, forward to October 30, 2006, at an evaluation of a pre-aggravation 50 percent.  The Veteran has asserted in his statements to VA and during his hearing that his condition is worse than previously evaluated.

The Veteran was initially diagnosed in February 2002 with depression when he received a health assessment at a VA facility by a licensed clinical social worker.  The Veteran had complained of symptoms such as chronic nightmares, insomnia, depressed moods, anxious moods and efforts to avoid thoughts and feelings, detachment from others, restricted range of affect, irritability, and difficulty concentrating.  The examiner noted remote memory impairment, difficulty concentrating, feeling of worthlessness, hopelessness, plus sad and depressed mood and affect. A diagnosis was made of major depressive disorder, PTSD, cocaine dependence in sustained full remission, cannibus dependence in sustained full remission, alcohol dependence in early full remission, and a GAF score of 55 was assigned.

The Veteran was awarded Social Security Administration (SSA) benefits on the basis of an organic mental disorder in a July 2002 decision.

A diagnosis of mild major depressive disorder was reported in a July 2003 VA treatment note. Treatment notes from Providence VA Medical Center from July 16, 2003 through July 11, 2005 show the Veteran has been treated for depressive disorder.

Complaints of sleep difficulties, nightly nightmares and auditory hallucinations were noted in a February 2004 VA treatment note.  These symptoms were triggered by the smell of gasoline or loud noises such as metal scraping sounds.  The Veteran reported that his symptoms had worsened since his alleged assault by local police officers and subsequent arrest for disorderly conduct.  The provider noted that the Veteran was a vague historian.  He was admitted for treatment due to his non-compliance with outpatient treatment and symptoms suggestive of psychosis.  The reports of auditory and visual hallucinations were noted to likely be hyperarousal due to PTSD rather than psychosis.

In another note from February 2004, the Veteran received continuing care from a VA mental health clinic via a clinical nurse, who noted symptoms of PTSD without further comment and provided a GAF score of 45, noting severe social isolation.

In September 2004, as part of a regular schedule of review of care for the Veteran's mental health issues, he was seen in the same VA mental health clinic by a clinical nurse who noted the Veteran was sad and depressed, with no psychomotor abnormalities.  No delusions, suicidal ideation or homicidal ideation were detected.  The Veteran was fully oriented to person, place, and time, and his attention and concentration were grossly intact.  Depression was again noted with a GAF score of 44.

Diagnoses of PTSD, recurrent major depressive disorder and anxiety were noted in an October 2006 VA treatment note.  The Veteran reported that he was considering restarting his cocaine use and increasing his consumption of alcohol due to his chronic pain.  The provider indicated that the Veteran's chronic pain was "driving" his depression and symptoms of PTSD. A GAF score of 45 was recorded.

In light of the foregoing, the Board finds that the Veteran's MDD symptoms have been relatively consistent in this appeal period, since the effective date of service connection November 4, 2005; and, they have resulted in an overall disability picture that more nearly approximates deficiencies in some areas.  Despite the fact that GAF scores have fluctuated during this time period, the Veteran has endorsed essentially the same symptoms with the same frequency since the effective date of service connection.  The Veteran has been on anti-depressant medication throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  Accordingly, given that the preponderance of the evidence is against the claim of a higher rating for this period, the criteria for the assignment of a rating in excess of the pre-aggravation 50 percent rating prior to October 30, 2006 have not been met in this period.

MDD From October 30, 2006 Forward

The Veteran is service connected for MDD from October 30, 2006 forward, at an evaluation of pre-aggravation 70 percent.  

In a January 2008 VA treatment note, the Veteran indicated that he had been treated for depression in 1972.  His current symptoms included intrusive recollections, efforts to avoid thoughts and feelings associated with the trauma, feelings of detachment from others, difficulty falling and staying asleep, irritability and difficulty concentrating.  Combat exposure was denied.  Mental status examination noted that he was grieving over the recent loss of his wife and that there were no psychomotor abnormalities.  His speech had a slow rate, was low in volume and in tone and had a restricted affect.  There was no evidence of rumination or delusions and no perceptual disturbances.  Attention, concentration, memory, insight and judgment were grossly intact.  Diagnoses of moderate PTSD, recurrent major depressive disorder, alcohol abuse and cocaine abuse were made by the provider, a clinical nurse, along with a GAF score of 42.

In April 2010, the Veteran received a VA mental disorders examination from a VA psychologist. Here, the Veteran was noted as cooperative, though his self-reporting was described as less than reliable.  He was reasonably dressed and groomed, but extremely slow to respond and at time appeared drowsy.  He was not agitated and there was no sign of motor retardation or other motor abnormalities.  The Veteran denied any auditory, tactile, or visual hallucinations.  He was oriented to year but did not know the month. He was able to recall the city and place at the time of the interview, and there appeared to be confusion at times.  Concentration was impaired and he could not complete tests of basic memory or counting backwards, though his thinking appeared to be "concrete." He was unable to interpret any of three proverbs, and he denied obsessive thinking or compulsive behaviors. He stated at times he feels that people in general are talking about him and also out to hurt him, including family members.  The Veteran's affect was one of depression, and he denied suicidal or homicidal ideation.  He noted he had been arrested ten times, and spent about a month total in jail.  The examiner noted the Veteran may have an impaired capacity to care for himself, and he would state feelings of inadequacy and worthlessness, with no energy or libido.  The Veteran was noted as having a great deal of difficulty completing everyday household tasks.

This VA examiner diagnosed MDD and a substance-induced mood disorder with depressive features, along with marijuana abuse and dependence. Under Axis IV, the examiner described stressors of interpersonal, serious physical illnesses, unemployment, and financial, and noted "the severity of these psychosocial stressors is extreme."  A GAF score of 47 was provided.  This examiner opined "it is more likely than not that the reported pain associated with his service-connected physical conditions may exacerbate his depression. The veteran's psychiatric symptoms have a major negative impact on his ability to obtain and maintain physical or sedentary employment and his impaired communication skills are expected to cause major interference with his social functioning. While the veteran denied any special education problems in school, one cannot rule out the possibility of borderline intellectual functioning."

In February 2011, the Veteran received another VA psychiatric examination to evaluate for PTSD. The veteran was frequently tearful throughout the interview when describing day to day experiences. Affect was anxious and depressed. His arms were shaking significantly during first half of interview, and speech was tangential. The examiner remarked the Veteran was a very poor historian. The examiner remarked there was no impairment of thought process or communication, and no delusions or hallucinations.  The Veteran was described as oriented in person, place, and time, though his memory was impaired, both short term and long term.  Presence of depression, depressed mood, and anxiety was noted, and the examiner remarked the Veteran was unemployable.  The formal diagnosis was major depressive disorder, severe PTSD, cognitive disorder not otherwise specified, and a GAF score of 47 was provided.  This examiner considered the Veteran to be unable to manage his own affairs due to multiple cognitive deficits in memory, concentration, and orientation.

In response to a December 2014 Board remand, the Veteran received a VA PTSD review examination from a VA clinical psychologist in March 2015.  This examiner made a primary diagnosis of major depression, severe and recurrent, with the symptoms of low mood, anhedonia, insomnia, decreased appetite, low energy, and difficulty concentrating.  The Veteran's high level of chronic pain from his shoulder, back, and knee disabilities greatly affected his level of depression, per the examiner.  This examiner also noted symptoms of PTSD, confirming the ones found in the February 2011 examination, though he noted the lack of corroboration of stressors per VA regulations.  This Veteran noted that some symptoms were common to both PTSD and depression, but pointed out that the Veteran's nightmares, avoidance conversations, and increased startle response were specific to PTSD and not related to the MDD. Symptoms of loss of energy and low appetite were tied to the MDD. Symptoms of concentration problems, decreased interest in activities, and sleep difficulties were common to both PTSD and MDD, and the examiner said it was not possible to differentiate with any degree of confidence to what extent the presence of the symptoms were a direct result of PTSD or the depression, or a combination of both. This examiner noted occupational and social impairment with reduced reliability and productivity, and also commented that from the Veteran's perspective, his symptoms of depression affect him more day-to-day than his symptoms of PTSD, especially his low energy which greatly affects his level of motivation.

An additional VA examination was provided to the Veteran in June 2016 by a VA clinical psychologist.  He made a diagnosis of a major depressive disorder and also noted occupational and social impairment with reduced reliability and productivity.  This examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  The examiner observed the Veteran's affect was appropriate with no psychomotor abnormalities, with normal speech in rate, volume, and tone.  His thought processes were linear and goal-directed.  The Veteran's concentration and memory were all fair to good, with no evidence of psychosis.  This examiner opined that there had been no significant improvement or exacerbation of symptoms since the March 2015 examination, and that his MDD symptoms were within a similar range of frequency and severity, as well as social and occupational function, as the last exam.

The Veteran's most recent VA examination was provided in April 2017. This VA clinical psychologist diagnosed major depressive disorder, recurrent, and moderate.  He reported symptoms of the Veteran as depressed mood on most days, anhedonia with social isolation, low appetite with weight loss, impaired sleep, low energy, impaired focus and concentration, feeling of worthlessness, and psychomotor retardation.  The examiner remarked the Veteran was fixated on his physical pain and described his daily pain and associated physical limitations as a primary contributor to his depression. Occupational and social impairment with reduced reliability and productivity was noted.  While the Veteran reported increases in depression and weight loss, the examiner noted no significant changes since the previous June 2016 examination. He opined that the Veteran's depression is currently moderate in severity and would be expected to contribute to a moderate to severe degree of impairment in occupational functioning. The Veteran would be moderately to severely impacted by impaired concentration (easily distracted, forgetfulness), impaired motivation, and reduced energy/fatigue in an occupational setting. The Veteran described his chronic pain and associated physical limitations as the primary reason he is unable to work.

In light of the foregoing, the Board finds that the Veteran's MDD symptoms have been consistently worse in this appeal period, and they have resulted in an overall disability picture that more nearly approximates deficiencies in most areas.  The Board finds that the consistency of observation and diagnoses of all the VA examinations gives them high probative weight, and there are no examinations or opinions to the contrary.  Despite the fact that GAF scores have fluctuated somewhat during this time period, the Veteran has displayed declining symptoms and behaviors with the increasing worsening since the beginning of this period.  The Veteran has been on multiple anti-depressant and other psychiatric medications throughout the appeal period and his doses have been changed throughout the period covered by this claim, indicating that the medication is only partially helping.  Each of the VA examinations, which cover the period in question, were extensive in time and scope and each VA provider or examiner specifically noted a occupational and social impairment in most areas, such as work, family relations, judgment, mood, and inability to establish and maintain effective relationships. The symptomatology listed by each VA provider more closely approximated the symptoms associated with a 70 percent pre-aggravation rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Accordingly, given that the preponderance of the evidence is against the claim of a higher rating for this period, the criteria for the assignment of a rating in excess of the pre-aggravation 70 percent rating after October 30, 2006 have not been met in this period.

A rating in excess of 70 percent is not warranted at any time covered by this claim.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  Although the Veteran consistently reported that he prefers to remain isolated, he has retained some social relationships on occasion.  Moreover, the examination reports consistently note that the Veteran was polite and composed during examinations.  At no time during this period was total occupational and social impairment shown, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives and own occupation or name.  Therefore the weight of the evidence does not demonstrate that a 100 percent rating is warranted and as such the claim for an increased rating is denied.

III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected disabilities include degenerative disc disease (DDD), lumbosacral spine, rated at 40 percent disabling; MDD, rated at 20% disabling; degenerative joint disease (DJD), right shoulder, rated at 20 percent disabling; instability of the right knee, patellofemoral syndrome with DJD, rated at 20 percent disabling; paralysis of the sciatic nerve, left lower extremity associated with DDD, lumbosacral spine, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; instability of the left knee, patellofemoral syndrome with DJD, rated at 10 percent disabling; limitation of flexion, left knee patellofemoral syndrome with DJD, rated at 10 percent disabling; limitation of extension, right knee patellofemoral syndrome with DJD, rated at 10 percent disabling; paralysis of the sciatic nerve, right lower extremity associated with DDD, lumbosacral spine, rated at 10 percent disabling, bilateral hearing loss, noncompensably disabling, and limitation of extension, left knee patellofemoral syndrome with DJD, noncompensably disabling, resulting in a combined evaluation for compensation of 90 percent.

As the Veteran has at least one disability rated as 40 percent disabling, and, a combined rating of 90 percent, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The time period covered by this claim dates back to May 12, 2016 because that is the effective date of combined disability evaluation of 90 percent.  Because the 90 percent rating has been made effective from May 12, 2016, the schedule threshold percentage requirements for consideration of a TDIU are met for this period of the claim.  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.  

The Veteran is a high school graduate and completed one year of community college where he trained to be an electrician. He also worked as a carpenter, and reports he last worked in 2002.

In his VA Application for Increased Compensation Based on Unemployability, the Veteran asserts that his back, knees, shoulders, hips, and depression prevented him from securing or following any substantially gainful occupation, and that he last worked in 2001.

Multiple medical opinions support the Veteran's claim that he is unemployable due to his service-connected MDD and orthopedic disabilities.  Each VA psychiatric examiner since April 2010, as noted above, opined the Veteran's psychiatric difficulties rendered severe problems with occupational and social functioning, to include inability to establish and maintain effective relationships, difficulty in adapting to a worklike setting, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, depressed mood, anxiety, and mild memory loss. Furthermore, the VA examiners who performed the Veteran's orthopedic examinations noted the Veteran was unable to sit, stand, walk for long periods, or carry heavy items, as well as being unable to do any work that requires prolonged lifting and carrying, standing/walking, or frequent bending.  The Social Security examiner considers the Veteran to be totally disabled due to his psychiatric difficulties and established an onset of these difficulties in 2002.

The Veteran did receive an extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) in May 2011.  At that time, the Veteran did not meet schedular requirements for a TDIU, and the Director, Compensation Service denied extraschedular consideration for a TDIU, stating that then-existing service-connected conditions were not the sole cause of unemployability.  However, in the six years since that time, the Veteran's existing orthopedic disabilities have worsened, to include the DDD of the lumbar spine, now rated at 40 percent disabling compared to 20 percent at the time of the previous determination. Additional service-connected disabilities that are now part of the Veteran's rating profile include orthopedic disabilities such as DJD of the right shoulder and the bilateral knees, plus DDD related to sciatic nerves of each lower extremity, and tinnitus.

After considering all of the evidence of record, including the Veteran's statements and VA and private opinions, the Board finds that the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities preclude his performance of substantially gainful employment for the period May 12, 2016 forward.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, the Board finds that the weight of the evidence, lay and medical, demonstrates that the functional and occupational impairment caused by the service-connected disabilities would preclude the ability to secure or follow substantially gainful employment.  The Board finds it significant and persuasive that the Veteran has psychiatric symptoms which result in anger, memory loss, anxiety, irritability, isolation, and depression; and including the orthopedic service-connected disabilities with their chronic pain, that all of these symptoms result in unemployability.  The Veteran has credibly and competently testified as to the symptoms and impairment.  Further, there is competent medical evidence that he cannot obtain or maintain gainful employment solely due to his service-connected MDD.  No current competent medical opinion states otherwise.  

Thus, given the evidence regarding the frequency and severity of the symptoms and impairment caused by the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence supports the Veteran's claim, and he is entitled to an award of a TDIU from May 12, 2016 forward.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the forgoing, the Veteran has met the scheduler threshold for qualification for a TDIU from May 12, 2016 forward.  As such, the Board finds that he is unemployable due to his service-connected MDD and other service-connected disabilities, and entitlement to a TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of a pre-aggravation 50 percent for MDD prior to October 30, 2006 is denied.

Entitlement to an increased rating in excess of a pre-aggravation 70 percent for MDD after October 30, 2006 is denied.

Entitlement to a TDIU from May 12, 2016 forward is granted, subject to the laws and regulations governing the payment of disability benefits.

REMAND

In a March 2011 rating decision, the RO implemented the Board's February 2011 grant of service connection for major depressive disorder based on aggravation under 38 C.F.R. § 3.310.  The RO found the baseline manifestations of the depression (i.e., depression prior to aggravation) to be 50 percent disabling.  As the RO found the disorder 50 percent disabling in March 2011, a 0 percent rating was assigned.  The RO assigned an effective date of November 4, 2005 - on that date, each of the three orthopedic disorders forming the basis of the service connection finding based on aggravation had been service connected.  38 C.F.R. § 3.310.  The Veteran filed a notice of disagreement (NOD) against the decision in April 2011.  During the appeal period, in a June 2012 rating decision, the RO found the Veteran's depression to be 70 percent disabling since October 30, 2006.  As such, a 20 percent rating was assigned effective October 30, 2006.

In its March 2011 rating decision, the RO, in describing how it arrived at the baseline evaluation of 50 percent, referred solely to a VA examination of April 5, 2010, even though service connection was established back to November 4, 2005.  However, the Board notes the Veteran has received psychiatric treatment from the Providence VAMC since February 2002, to include a diagnosis of "organic brain disorder, depression mixed" in June 2002, and continuing treatment of his psychiatric issues through to the present.  The Board considers the reliance upon a single examination approximately 5 years after the initial establishment of the baseline for aggravation to be inadequate given the existence of psychiatric treatment for the Veteran going back to 2002.

The Board had remanded this Veteran's appeal in a February 2014 decision, directing the RO to accomplish three different tasks prior to readjudicating the claim.  The directive at issue is: "an opinion regarding the regarding the Veteran's MDD prior to its aggravation by service-connected orthopedic disorders, and comment on the accuracy of the RO's finding that the pre-aggravation disorder was 50 percent disabling prior to November 2005, and if inaccurate, which pre-aggravation rating would be appropriate under DC 9434."  See February 2014 Board Remand.

In the March 2015 VA examination and opinion, the examiner responded: "[i]n order to answer this question, undersigned would need to be privy and trained to the use of criteria the Regional Office implements in rating Veteran's [sic] which I am not.  It would be mere speculation in answering this type of question and therefore I cannot offer any type of opinion."  The Board considers this particular response to be inadequate to evaluate the underlying factor of the Veteran's claim, specifically the baseline used for his original rating and for an increased rating of his acquired psychiatric disorder.

Therefore, in the instant case, given that VA psychiatric records exist in the Veteran's file going back to February 2002, the Board finds that a retrospective medical opinion is necessary to determine the nature and severity of his acquired psychiatric disorder(s).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).    

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Here, the establishment of the baseline evaluation of the Veteran's acquired psychiatric disorder, which may include symptomatology of other psychiatric disorders and thus affect the rating awarded, is critical to a proper evaluation of the Veteran's appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question must be attributed to the service-connected disability).  Thus, a retrospective medical opinion, utilizing the entire record, is necessary to clarify the Veteran's baseline, pre-aggravation evaluation of his acquired psychiatric disorders so that his appeal for an increased rating can be fairly evaluated.

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records. 

2.  Refer the case to a VA psychiatrist or clinical psychologist who has not previously examined the Veteran for a retrospective medical opinion.  The Veteran need not be scheduled for another VA examination unless needed to provide the requested retrospective medical opinion.  The entire record must be reviewed by the examiner, to include a copy of this decision/remand.   

(a)  The examiner should comment on the nature and severity of the Veteran's major depressive disorder after consulting the criteria noted under Diagnostic Code (DC) 9434 of 38 C.F.R. § 4.130 as set out above.  

(b)  The examiner should offer a retrospective medical opinion regarding the Veteran's major depressive disorder prior to its aggravation by service-connected orthopedic disorders, and comment on the accuracy of the RO's finding that the pre-aggravation disorder was 50 percent disabling prior to November 2005.  See 38 C.F.R. § 4.130, DC 9434 above/  If the pre-aggravation rating of 50 percent is determined to be inaccurate, please comment on which pre-aggravation rating would be appropriate under DC 9434.  The essential question is what was  the extent of the Veteran's depression prior to its influence and aggravation by the service-connected orthopedic disorders.

(c)  The examiner should also offer an opinion regarding whether symptomatology associated with the Veteran's other diagnosed (but non-service connected) psychiatric disorders (e.g., PTSD) can be distinguished from the symptomatology associated with the service-connected depression.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question must be attributed to the service-connected disability).  

The retrospective medical opinion and conclusions offered should be supported by a full explanation.   

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above medical inquiry has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the denied issue, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


